

116 HR 6510 IH: SNAP Online Purchasing Flexibility Act of 2020
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6510IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Omar (for herself, Mr. Lowenthal, Ms. Pingree, Ms. Tlaib, Mr. Langevin, Mr. Espaillat, Mr. García of Illinois, Mr. Cuellar, Mrs. Napolitano, Ms. Pressley, Mr. Blumenauer, Ms. Wild, Mr. Neguse, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to expand for all the States during the COVID–19 public health emergency declared under section 319 of the Public Health Service Act, the program to approve retail food stores to accept through on-line transactions supplemental nutrition assistance program benefits provided under the Food and Nutrition Act of 2008.1.Short titleThis Act may be cited as the SNAP Online Purchasing Flexibility Act of 2020.2.Expansion of SNAP online purchasing program for all States during the COVID–19 public health emergencyNotwithstanding section 7(k)(4)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(k)(4)(A)), during the period in which the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect, the Secretary of Agriculture shall implement section 7(k)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(k)(1)) for all the States (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) that participate in the supplemental nutrition assistance program under such Act. 